Citation Nr: 1631297	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  15-00 354A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA)Regional Office (RO) 
in Reno, Nevada


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent prior to June 15, 2015, and rating in excess of 40 percent from that date, for service-connected degenerative disc disease (DDD) of the thoracolumbar spine with lumbosacral strain and degenerative arthritis.

2.  Entitlement to an initial rating in excess of 10 percent prior to November 24, 2009, a rating in excess of 40 percent from November 24, 2009, and a rating in excess of 60 percent from January 8, 2015, for service-connected sciatic radiculopathy of the right lower extremity.

3.  Entitlement to an initial rating in excess of 10 percent prior to November 24, 2009 and a rating in excess of 40 percent from that date, for service-connected sciatic radiculopathy of the left lower extremity.

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected thoracolumbar spine and associated radiculopathy disabilities.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to December 1980, from March 1983 to July 1986, and from January 1991 to March 1992.

This appeal to the Board of Veterans' Appeals (Board) arose from June 2013 and October 2014 rating decisions.

In the June 2013 decision, the RO, inter alia, reestablished the Veteran's award of service connection for a low back disability and assigned a zero percent (noncompensable) rating, effective November 24, 2009.  The Veteran filed a notice of disagreement (NOD) in July 2013.  

In the  October 2014 rating decision, the RO assigned a higher rating of 20 percent for the thoracolumbar spine disability, effective November 24, 2009.  The RO also, inter alia, granted service connection for sciatic radiculopathy of the right and  left lower extremities and assigned a 10 percent rating, each.  The Veteran filed a NOD with the assigned ratings in October 2014.

In a December 2014 statement of the case (SOC) the RO, inter alia, addressed the denials of higher ratings for the thoracolumbar spine disability, as well as for sciatic radiculopathy of the right and left lower extremities.  The Veteran filed a substantive appeal (via a VA Form 9, Appeals to the Board of Veterans' Appeals) as to the claims in January 2015.

In May 2016, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the Las Vegas, Nevada, satellite office of the RO; a transcript of the hearing has been associated with the claims file.

As regards characterization of the matters on appeal, as the appeal of the sciatic radiculopathy claims involves disagreement with the initial ratings assigned following the awards of service connection, the Board has characterized these matters in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  

Notably, in a September 2015 rating decision, the RO assigned  assigned higher ratings for sciatic radiculopathy of the right lower extremity: 4 0 percent from November 8, 2009 and 60 percent from January 8, 2015; the RO also assigned a 40 percent rating for sciatic radiculopathy of the left lower extremity, effective November 8, 2009.  Likewise in a January 2016 rating decision, the RO assigned a 40 percent rating for the thoracolumbar spine disability, from June 15, 2015.  The Board recognizes that the RO indicated that the September 2015 decision constituted a full grant of the Veteran's appeal as to the radiculopathy claims.  However, as higher ratings are available for each disability under pertinent rating criteria, and a veteran is presumed to seek the maximum available benefit for a disability, the Board finds that the claims for higher ratings (characterized to reflect the staged ratings assigned), remain on appeal.  See A.B. v. Brown, 6 Vet. App. 35, 38 (1993).   


As for the matter of entitlement to a TDIU, the Veteran has alleged that his back renders him unemployable.  See the VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) dated in September 2014.  Therefore, although the RO denied a TDIU in a December 2013 rating decision, it later expanded the appeal as the higher rating claims to also encompass the matter of the Veteran's entitlement to a TDIU due to the disabilities for which higher ratings are sought ,consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009).  To this end, the RO issued a supplemental SOC (SSOC) in February 2016 as to denial of a TDIU.

The Board further notes that, during the pendency of these appeals,  the Veteran also perfected an appeal with respect to the denial of service connection for urinary  continence and erectile dysfunction.  

In this regard, in a February 2015 decision, the RO, inter alia,  awarded service connection for lateral malleolar closed fracture of the right disability (rated as 10 percent disabling from December 17, 2013, and, following a temporary total rating (TTR) for convalescence following surgery, as 20 percent disabling from October 1, 2014); as well as for Charcot arthropathy (rated as noncompensable from December 17, 2013, and, following a TTR for convalescence following surgery, as noncompensable from October 1, 2014).  The RO also awarded special monthly compensation (SMC) based on housebound status from July 14, 2014 to October 1, 2014.   In that rating decision, the RO also denied service connection for a neck disability, numbness in the right and left arms, left and right shoulder disabilities, exposure to ionizing radiation, right and left knee disabilities, a right leg condition, erectile dysfunction, and urinary incontinence.  In March 2015, the Veteran filed a NOD with the denials of service connection, as well as with the assigned effective dates for the award of service connection for the right ankle disability, the award of SMC, and the assigned rating for Charcot arthropathy.  An SOC addressing these matters was issued in February 2016.  A subsequent February 2016 Report of General Information documents the Veteran's phone call, in which he expressed his intent to appeal the denials of service connection for urinary incontinence and erectile dysfunction.  This was accepted by the RO as a substantive appeal, in lieu of a VA Form 9 with respect to these claims only.  The Veteran has not perfected an appeal with respect to any other claims.

However, in a March 2016 rating decision, the RO, inter alia, granted service connection for urinary incontinence and erectile dysfunction, assigning 60 percent and noncompensable ratings, respectively, each effective November 24, 2009.  This a action resolved the claims for service connection for these disabilities. and the Veteran has not initiated an appeal with respect to either rating or effective date assigned.  See Grantham v. Brown, 114 F.3d 1136 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).

As for the matter of representation, the record reflects that the Veteran was previously represented by private attorney Penelope Grasbeck, as reflected in a VA Form 21-22a, Appointment of Individual as Claimant's Representative, dated in  March 2014.  However, in September 2014, the Veteran executed a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, and naming Disabled American Veterans (DAV) as his representative.  The Board recognizes the change in representation.  See 38 C.F.R. § 20.605 (2015).

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.


FINDING OF FACT

During the May 2016 Board hearing and in a signed written statement dated in July 2016, prior to the issuance of an appellate decision, the Veteran withdrew all claims on appeal, specifically, the higher rating claims, and the claim for a TDIU.  



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal with respect to the claim for an increased rating in excess of 20 percent prior to June 15, 2015, and rating in excess of 40 percent from that date, for service-connected DDD of the thoracolumbar spine with lumbosacral strain and degenerative arthritis, are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of the appeal with respect to the claim for an initial rating in excess of 10 percent prior to November 24, 2009, a rating in excess of 40 percent from November 24, 2009, and a rating in excess of 60 percent from January 8, 2015, for service-connected sciatic radiculopathy of the right lower extremity, are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for withdrawal of the appeal with respect to the claim for an initial rating in excess of 10 percent prior to November 24, 2009, and a rating in excess of 40 percent from that date, for service-connected sciatic radiculopathy of the left lower extremity, are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

4.  The criteria for withdrawal of the appeal with respect to the claim for a TDIU due to service-connected thoracolumbar spine and associated radiculopathy disabilities are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

During the May 2016 Board hearing, the Veteran expressed his desire to withdraw from appeal his claims on appeal-specifically, claims for higher ratings and for a TDIU.  The transcript of the hearing has been reduced to writing and has been added to the record.  See Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993).  Subsequently, in a July 2016 written statement, also prior to the issuance of an appellate decision, the Veteran reiterated such his desire to withdraw all issues on appeal.  Hence, no allegations of errors of fact or law remain for appellate consideration as to the issues currently before the Board.  Accordingly, the Board does not have jurisdiction to review the appeal as to these matters, and they must be dismissed.


ORDER

The appeal as to the claim for an rating in excess of 20 percent prior to June 15, 2015, and rating in excess of 40 percent from that date, for service-connected DDD of the thoracolumbar spine with lumbosacral strain and degenerative arthritis, is dismissed.

The appeal as to the claim for an initial rating in excess of 10 percent prior to November 24, 2009, a rating in excess of 40 percent from November 24, 2009, and a rating in excess of 60 percent from January 8, 2015, for service-connected sciatic radiculopathy of the right lower extremity, is dismissed.

The appeal as to the claim for an initial rating in excess of 10 percent prior to November 24, 2009, and a rating in excess of 40 percent from that date for service-connected sciatic radiculopathy of the left lower extremity, is dismissed.

							(CONTINUED ON NEXT PAGE)



ORDER

The appeal as to the claim the claim for a TDIU due to service-connected thoracolumbar spine and associated radiculopathy disabilities is dismissed.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


